Title: To James Madison from the Connecticut General Assembly, [25 August] 1812
From: Connecticut General Assembly
To: Madison, James


[25 August 1812]
At a General Assembly of the State of Connecticut holden at New Haven in said state by special order of his Excellency the Governour on the fourth tuesday of August in the year of our Lord one thousand eight hundred and twelve.
The Legislature of the State of Connecticut, convened to consult the welfare and provide for the defence of the state, at this interesting and eventful period, avail themselves of the opportunity thus afforded to declare and resolve,
That while some of their sister States offer assurances of their unqualified approbation of the measures of the General Government, in respect to our foreign relations, we confidently trust that the motives which influence us to declare what we believe to be the deliberate and solemn sense of the people of this state, on the question of the war, will be justly appreciated.
The people of this State view the war as unnecessary.
Without pretending to an exclusive or superiour love of country to what is common to their fellow-citizens, or arrogating a preeminence in those virtues which adorn our history, they yi[e]ld to none in attachment to the Union or veneration of the Constitution. The union, cemented by the blood of the American people, is endeared to our best affections, and prized as an invaluable legacy bequeathed to us and our posterity by the founders of our empire.
The people of this state were among the first to adopt the constitution. Having shared largely in its blessings, and confidently trusting that under the guardianship of the people and of the States, it will be found competent to the objects of its institution, in all the various vicissitudes of our affairs, they will be the last to abandon the high hopes it affords of the future prosperity and glory of our country.
These sentiments of attachment to the union and to the constitution, are believed to be common to the American people, and those who express and disseminate distrusts of their fidelity to both or either, we cannot regard as the most discreet of their friends.
Unfortunately our country is now involved in that awful conflict which has desolated the fairest portion of Europe. Between the beligerents Great Britain is selected for our enemy. We are not the apologists of the wrongs of foreign nations—we enquire not as to the comparative demerits of their respective decrees or orders. We will never deliberate on the choice of a foreign master. The aggressions of both nations ought to have been met at the outset, by a system of defensive protection commensurate to our means and adapted to the crisis. Other counsels prevailed; and that system of commercial restrictions, which before had distressed the people of Europe, was extended to our country. We became parties to the continental system of the French Emperor. Whatever its pressure may have been elsewhere, on our citizens it has operated with intolerable severity and hardship. In the midst of these sufferings war is declared and that nation of the two is selected as a foe, which is capable of inflicting the greatest injury. In this selection we view with the deepest solicitude, a tendency to entangle us with a nation which has subverted every Republic in Europe, and whose connections wherever formed have been fatal to civil liberty.
Of the operation of her decrees on the American commerce, it is not necessary here to remark. The repeal of them, promulgated in this country since the declaration of war, virtually declares that the American government was not to be trusted. Insult is thus added to injury. Should a continuance of this war exclude our sea-faring and mercantile citizens from the use of the ocean, and our invaluable institutions be sacrificed by an alliance with France, the measure of our degradation and wretchedness would be full.
War, always calamitous, in this case portentous of great evils, enacted against a nation powerful in her armies, and without a rival on the ocean, cannot be viewed by us but with the deepest regret. A nation without fleets, without armies, with an impoverished treasury, with a frontier by sea and land, extending many hundred miles, feebly defended, waging a war, hath not “first counted the cost.”
By the constitution of the United States the power of declaring war is vested in congress. They have declared war against Great Britain. However much this measure is regretted, the General Assembly, ever regardful of their duty to the general government, will perform all their obligations resulting from this act. With this view they have at this session provided for the more effectual organization of the military force of the state, and a supply of the munitions of war. These will be employed, should the public exigencies require it, in defence of this state and of our sister states, in compliance with the constitution; and it is not to be doubted but that the citizens of this state will be found, at the constitutional call of their country, among the foremost in its defence.
To the United States is delegated the power to call forth the militia to execute the laws, to suppress insurrection, and repel invasion. To the States respectively is reserved the entire control of the militia, except in the cases specified. In this view of that important provision of the constitution, the Legislature fully accord with the decision of his Excellency the Governour in refusing to comply with the requisition of the general government for a portion of the militia.
While it is to be regretted that any difference of opinion on that subject should have arisen, the conduct of the Chief Magistrate of this State, in maintaining its immunities and privileges, meets our cordial approbation. The Legislature also entertain no doubt that the militia of the State will, under the direction of the Captain General, be ever ready to perform their duty to the state and nation in peace or war. They are aware that in a protracted war, the burden upon the militia may become almost insupportable, as a spirit of acquisition and extension of territory appears to influence the councils of the nation, which may require the employment of the whole regular forces of the United States in foreign conquest, and leave our maratime frontier defenceless, or to be protected solely by the militia of the states.
At this period of anxiety among all classes of citizens, we learn with pleasure, that a prominent cause of the war is removed by a late measure of the British Cabinet. The revocation of the Orders in Council, it is hoped, will be met by a sincere spirit of conciliation on the part of our administration, and speedily restore to our nation the blessings of a solid and honorable peace.
In the event of the continuance of the war, the Legislature rely on the people of Connecticut, looking to Him who holds the destinies of empires in His hands, for aid to maintain those institutions which their venerable ancestors established, and to preserve inviolate those invaluable privileges which their fathers acquired, and which are consecrated by their blood.
The above and foregoing is a true Copy of Record.
Attest. Thomas Day, Secretary
At a General Assembly of the State of Connecticut holden at New-Haven in said state by special order of his Excellency the Governour on the fourth tuesday of August in the year of our Lord one thousand eight hundred and twelve
Resolved by this Assembly that His Excellency the Governour be requested to transmit to the President of the United States attested copies of the Resolutions and declarations passed at the present session of the General Assembly relative to the war in which the United States are engaged.
A true Copy of Record Examined by
Thomas Day, Secy.
